Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office action is responsive to Applicant's Remarks/Amendment after Non-Final Rejection, filed 04/08/2021. As filed, claims 1-16 are pending of which claim 1 is amended. 
Information Disclosure Statement
Applicants' information disclosure statements (IDS) filed on 04/08/2021 have been considered except where lined through. Please refer to Applicants' copy of the 1449 submitted herewith.  
 Rejections Withdrawn
Applicants’ amendment, have been fully considered and are entered.  The status for each rejection and/or objection in the previous Office Action is set out below.
1. The rejection of claims 1-3, 5, 12 under 35 U.S.C.  § 102(a)(1) and 102(a)(2) is withdrawn per amendment to claims to define variable n as a number in  the range 6.5-20.
2. The rejection of claims 1-16 under 35 U.S.C.  § 103 over US patent 4,351,738 by Takahashi et al. Sep. 28, 1982 (the ‘738”; cited in PTO attached herewith) and further in view of US 4,613,445, is withdrawn per amendment to claims.
The following are modified or new grounds of rejections necessitated by the filed IDS filed 4/08/2021 and per Applicants’ amendment, filed on 4/08/2021, wherein the limitations in pending claims as 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

1.Claims 1, 2, 4, 5, 13, 14 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by US 20040186309, Sep. 23, 2004, Matsunaga et al. (“the ‘309 publication”; cited by Applicants in IDS).
The ‘309 publication teach phosphate and a stabilization process of a phosphate, including the step 1 of reacting an organic hydroxy compound represented by the following general formula (I) with a phosphorylating agent: 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

Shown below is the polymer of prior art containing alkyl chain, PO, EO, phosphate as displayed in the File Registry data base:
IT   82708-34-7P
     RL: IMF (Industrial manufacture); PUR (Purification or recovery); PREP
     (Preparation)
        (manuf. and stabilizing org. phosphates with low odor and reduced
        dioxane and improved storage stability)
RN   82708-34-7  HCAPLUS     
CN   Oxirane, 2-methyl-, polymer with oxirane, monooctyl ether, phosphate  (CA
     INDEX NAME)
 
     CM   1
 
     CRN  7664-38-2
     CMF  H3 O4 P
  

    PNG
    media_image3.png
    119
    150
    media_image3.png
    Greyscale

     CM   2
     CRN  111-87-5
     CMF  C8 H18 O

    PNG
    media_image4.png
    58
    308
    media_image4.png
    Greyscale

     CM   3
     CRN  9003-11-6
     CMF  (C3 H6 O . C2 H4 O)x
     CCI  PMS
          CM   4
          CRN  75-56-9
          CMF  C3 H6 O

    PNG
    media_image5.png
    90
    150
    media_image5.png
    Greyscale

          CM   5
          CRN  75-21-8
          CMF  C2 H4 O

    PNG
    media_image6.png
    71
    150
    media_image6.png
    Greyscale


Therefore the prior art teach limitations of instant claims.
2.Claims 1, 2, 4, 5, 8, 13, 14 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by US 4,613,445, Sep.23, 1986 by  Haack et al. (“the ‘445 patent”; cited by Applicants in IDS).

The ’445 patent teach compositions comprising the polymers of formula I shown below:

    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale

The polymers of formula (I) of the ‘455 patent  wherein variables R’ is alkyl, aryl, alkenyl alylaryl, etc. group up to 24 carbon atoms, x is 7-20; y is 4-25, k=1-3 correspond to the polymers of claimed formula (I) 
    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale
wherein x is 0-1; R is C8-12 hydrocarbon group n=7-20; p=4-25, x is 0 -1 (instant claims 1, 2, 4, 5, 13, 14).
The ‘445 patent teach the organophosphate esters as lubricants and corrosion Inhibitors (col 1 lines 44-45; instant claim 8).
Therefore the prior art teach limitations of instant claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
1.Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over US 20040186309, Sep. 23, 2004, Matsunaga et al. (“the ‘309 publication”; cited by Applicants in IDS).

Instant claims are drawn to a polymer composition comprising polymers of formula (I):

    PNG
    media_image10.png
    200
    400
    media_image10.png
    Greyscale

The ‘309 publication teach phosphoric acid ester obtained by reacting 10 moles of propylene oxide with octyl alcohol, the further reacting  the organic hydroxide compound obtained by further adding four moles of ethylene oxide and orthophosphoric
acid inside a reaction vessel, stirring and mixing, and adding phosphorus pentaoxide to
give the polymer containing Ak-O- PO-EO-P(=O)(OH) production Example 2 and Table 1).

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

The phosphate ester compounds derived from hydroxyl compounds of formula I 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
of the prior art correspond to the polymers of claimed formula (I) wherein R is C8-12 alkyl or alkenyl group n=7-20; p=4-25, x is 0 -1 (instant claims 1, 2, 4-6, 11-14).
Shown below is the polymer of prior art as displayed in the File Registry data base:
IT   82708-34-7P
     RL: IMF (Industrial manufacture); PUR (Purification or recovery); PREP
     (Preparation)
        (manuf. and stabilizing org. phosphates with low odor and reduced
        dioxane and improved storage stability)
RN   82708-34-7  HCAPLUS     
CN   Oxirane, 2-methyl-, polymer with oxirane, monooctyl ether, phosphate  (CA
     INDEX NAME)
 
     CM   1
 
     CRN  7664-38-2
     CMF  H3 O4 P
  

    PNG
    media_image3.png
    119
    150
    media_image3.png
    Greyscale

     CM   2
     CRN  111-87-5
     CMF  C8 H18 O

    PNG
    media_image4.png
    58
    308
    media_image4.png
    Greyscale

     CM   3
     CRN  9003-11-6
     CMF  (C3 H6 O . C2 H4 O)x
     CCI  PMS
          CM   4
          CRN  75-56-9
          CMF  C3 H6 O

    PNG
    media_image5.png
    90
    150
    media_image5.png
    Greyscale

          CM   5
          CRN  75-21-8
          CMF  C2 H4 O

    PNG
    media_image6.png
    71
    150
    media_image6.png
    Greyscale

Regarding instant claims 8-10, 15 and 16, the cited reference teach that  polymeric phosphates are used in the fields of detergents, emulsifiers, fiber treating agents, rust inhibitors or medical supplies and further [0026] The phosphate obtained by the process of the present invention is excellent in foaming force and detergency with the range of weak acidity and further exhibits a low toxicity and skin irritation. The smell thereof does not deteriorate, as such the phosphate is very useful for various detergent bases. The reference shows the composition containing polymers as claimed, but is silent on the particular use of lubricant composition for cutting aluminum. 
MPEP 2112 states: "SOMETHING WHICH IS OLD DOES NOT BECOME PATENTABLE UPON THE DISCOVERY OF A NEW PROPERTY.
The claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977)."



The difference between the prior art and the instant claims is that the prior art does not teach preparative compound wherein in formula of example 1 variables R =C12 alkyl, n = 7.5, p = 5, and x = 0.9 as required by claimed formula (I b) and the elected species.
 However, the ‘306 publication specifically teach that variable R1 of formula entails a C6-36 alkyl group and further teach lauryl alcohol component of the polymer on production example 1 on [0033].

    PNG
    media_image11.png
    200
    400
    media_image11.png
    Greyscale

Therefore the prior art relied upon, and  knowledge generally available in the art before the effective filing date  provide some suggestion that would have motivated the skilled artisan to make alkyl phosphate compounds bearing C12 alkyl group.
A prima facie case of obviousness based on structure exists if the prior art suggests to one of ordinary skill in the art to make the substitution or modification. In re Tabor, 502 F.2d 775 (CCPA 1974).  It has been held several times that structurally similar compounds are obvious over one another.  See, e.g., In re Payne, 606 F.2d 303, (CCPA 1979) (An obviousness rejection based on similarity in chemical structure and function entails motivation of one skilled in the art to make the claimed compound with an expectation that compounds similar in structure will have similar properties.  When prior art compounds essentially "bracket" the instantly claimed compound, one of ordinary skill in the art would clearly be motivated to make the claimed compound.).
In 2007, the Supreme Court clarified that standard for obviousness in KSR International Co. v. Teleflex Inc., USPQ2d, 1385, 1398; 127 SCt 1727; 167 Led2d 705; 550 US 398 (2007) (stating: “When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. . . .  If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.  In that instance the fact that a combination was obvious to try might show that it was obvious under § 103.”)
In the instant case, the use of C6-26 alkyl ether phosphate polymers containing PO and EO repetitive units, were known options within the technical grasp of one of ordinary skill in the art before the effective filing date.  Success in the use of such salts and/or free base ether phosphate polymers would have been expected to work because the ‘309 publication expressly teach that variable R1 of an organic hydroxy compound represented by general formula (I) is a C6-36 linear or branched alkyl group or alkenyl group and, in the examples, describes a case in which lauryl alcohol is used as the raw
material alcohol (production  Example 1), so those skilled in the art could, without any
difficulty, configure the invention as in claim 3 of the present application as a result of
using lauryl alcohol in place of octyl alcohol in the invention described.
MPEP 2141 provides that exemplary rationales that may support a conclusion of
obviousness include (E) " Obvious to try" - choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success.
In the instant case, before the effective filing date of the claimed invention based on structural similarity, one of ordinary skill in the art would have an expectation of success in making the claimed alkoxylate phosphate polymers compounds because of the because the ‘309 publication specifically teach that variable R1 of an organic hydroxy compound represented by general formula (I) is a C6-36 linear or branched alkyl group or alkenyl group and, in the examples, describes a case in which lauryl alcohol is used as the raw material alcohol.
 Given the structural similarity between the prior art and the instantly claimed compounds and a suggestion to try various combination of variables on the core structure (i.e. variables R, n and p in the instant application),  and  the prior art  as a whole suggests that variables R as C6-16 alkyl such as lauryl and n is 0-15; m is 1 or 2, which encompasses the range of n= 6-15, p=4-15 as claimed, that would have motivated the skilled artisan to utilize the number repetitive ethylene oxide and propylene oxide units a claimed and have reasonable expectation of success in obtaining claimed  compounds suitable as components in lubricant compositions. In the interest of generating additional compounds that have the same utility as the compounds taught by the prior, a person having ordinary skill in the art would be motivated to make additional compounds that are most closely related to compounds specifically taught by the prior art that have already been demonstrated to have the desired utility.
Thus, the claimed invention as a whole is prima facie obvious over the teachings of the prior art.
2.Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over CN 104710608, June 17, 2015 by Zhang et al. (“the ‘608 publication”; cited by Applicants in IDS).

The ‘608 publication teach alkyl ether phosphate is prepared from the following components: fatty alcohol., ethylene oxide, propylene oxide, phosphoric acid; where the mol ratio of fatty alc., ethylene oxide, propylene oxide, phosphoric acid is 1:10-20:2-5:0.5-1.  The fatty alcoholis selected form n-decanol, lauryl alcohol (instant claims 3, 7)
 isotridecanol, tetradecanol, hexadecanol, oleyl alc., stearyl alc., or/and  arachyl alc.  The alcohol ether phosphate is prepared by addition reaction of fatty alc. and epoxyethane and epoxypropane, and esterifying with phosphoric acid.  The environment-protective metal cleaning agent includes alc. ether phosphate 30-40, alcoholamine 10-15, sodium lauroyl sarcosine 5-10, sodium isoascorbate 1-3, sodium benzoate 1-3 and de-ionized water to 100 wt.%.  (abstract; instant claims 8-10, 15-16).

    PNG
    media_image12.png
    200
    400
    media_image12.png
    Greyscale

Shown below is the polymers of prior art as displayed in the File Registry data base:
IT   63747-86-4P   125408-76-6P
     RL: IMF (Industrial manufacture); TEM (Technical or engineered material
     use); PREP (Preparation); USES (Uses)
        (prepn. of alc. ether phosphate useful as metal cleaning agent)
RN   63747-86-4  HCAPLUS     
CN   Oxirane, 2-methyl-, polymer with oxirane, monododecyl ether, phosphate 
     (CA INDEX NAME)
 
     CM   1
 
     CRN  7664-38-2
     CMF  H3 O4 P
  

    PNG
    media_image3.png
    119
    150
    media_image3.png
    Greyscale

     CM   2
     CRN  112-53-8
     CMF  C12 H26 O

    PNG
    media_image13.png
    58
    436
    media_image13.png
    Greyscale

     CM   3
     CRN  9003-11-6
     CMF  (C3 H6 O . C2 H4 O)x
     CCI  PMS
          CM   4
          CRN  75-56-9
          CMF  C3 H6 O

    PNG
    media_image5.png
    90
    150
    media_image5.png
    Greyscale

          CM   5
          CRN  75-21-8
          CMF  C2 H4 O

    PNG
    media_image6.png
    71
    150
    media_image6.png
    Greyscale

RN   125408-76-6  HCAPLUS
CN   Oxirane, 2-methyl-, polymer with oxirane, monodecyl ether, phosphate  (CA
     INDEX NAME)
     CM   1
     CRN  7664-38-2
     CMF  H3 O4 P

    PNG
    media_image3.png
    119
    150
    media_image3.png
    Greyscale

     CM   2
     CRN  112-30-1
     CMF  C10 H22 O

    PNG
    media_image14.png
    58
    373
    media_image14.png
    Greyscale

     CM   3
     CRN  9003-11-6
     CMF  (C3 H6 O . C2 H4 O)x
     CCI  PMS
          CM   4
          CRN  75-56-9
          CMF  C3 H6 O

    PNG
    media_image5.png
    90
    150
    media_image5.png
    Greyscale

          CM   5
          CRN  75-21-8
          CMF  C2 H4 O

    PNG
    media_image6.png
    71
    150
    media_image6.png
    Greyscale

The difference between the prior art and the instant claims is that the prior art does specify the number of repeating EO, PO units.
A prima facie case of obviousness may be made when chemical compounds
have very close structural similarities and similar utilities. "An obviousness rejection
based on similarity in chemical structure and function entails the motivation of one
skilled in the art to make a claimed compound, in the expectation that compounds
similar in structure will have similar properties." In re Payne, 606 F.2d 303, 313, 203
USPQ 245, 254 (CCPA 1979). See In re Papesch, 315 F.2d 381, 137 USPQ 43 (CCPA 1963) and In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1991) (discussed
below and in MPEP § 2144) for an extensive review of the case law pertaining to
obviousness based on close structural similarity of chemical compounds. See MPEP §
2144.09.
Because of structural similarity, it would have been obvious to a person of ordinary skill in the art to prepare the instantly claimed polymer derived from lauryl alcohol, repetitive EO, PO units and terminal phosphate group similarly with the polymer described in the 608 publication.
One of ordinary skill would be motivated, from the teaching in the prior art, to make the modifications required to arrive at the instant invention with reasonable expectation of success for obtaining instantly claimed polymer. The motivation to
make the instantly claimed phenolic extract from EVOO derives from the expectation
that structurally similar compounds would possess similar utility, and that prior art teaches Alkyl-O-PO-EO-P(=O)(OH)  with lubricant for working metal activity.
The office does not have the facilities and resources to provide the factual evidence needed in order to establish that the process of the prior art would be yielding a different polymer when utilizing the same starting materials: lauryl alcohol, EO, PO, phosphorus pentoxide under similar compared to the claimed polymer. In the absence of evidence to the contrary, the burden is on the applicant to prove that the claimed polymer of formula (I) recited by the instant claims would have different EO/PO composition from those taught by the prior art and to establish patentable differences. See In re Best 562F.2d 1252, 195 USPQ 430 (CCPA 1977) and Ex parte Gray 10 USPQ 2d 1922 (PTO Bd. Pat. App. & Int. 1989).
Therefore, absent a showing of unexpected results, the instant claims are obvious over the prior art.

Conclusion
In view of the rejections to the pending claims set forth above, no claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the
examiner should be directed to:
Ana Muresan
(571) 270-7587
Ana.Muresan@uspto.gov

The examiner can normally be reached Monday - Friday (9:00AM - 5:30PM). 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached at (571)272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANA Z MURESAN/Primary Examiner, Art Unit 1622